At A Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Monday the 9th July 1744 at 3 A P M
Before the HonbIe Leonard Lockman Esqr Judge
Cap* John Griffith Commr of the Sloop Cesar on Oath in Court answered the following Questions
Ques* Is* When and where did you take the Snow now brought into this Port
Anr I took her about 12 Leagues to the Eastward of the Havana on or about the 18th of June last
23 To what Port did she make when you took her
Ansr for the Havana
3. How many men Was there on board and of what nation, when you took them
Ansr About ninety the Greatest Part were Span33
4. What became of these men
Anr I gave them a Sloop with Provisions and all things Necessary to carry them to the Havanna Except the Captain and Eight men brought here
Q* Are all the Papers now Produced in Court all which were found on board at the time of Capture without, any fraud Subduction Addition or Embezelment
An1' Yes John Griffith
Juan Gonsales Baldes late Cap* of the Snow, our Lady of Rosary, brought to this Port by Cap* John Griffith on Oath in Court gave Answers to the following Questions Mr Moses Lopez Sworn Spanish Interpreter
Quesn i3* What knowledge have you of this Snow brought in here by Cap* Griffith
Anr I knew her since the 24*11 of Novr N. S in the River Sina where she was built and Comand3 her myself
Quen 2. Where was you bound.
Anr To Portabello to Load with Cocoa where I arrived the 27th Jany N. S. and there took My Load being about 80 Serons of Jesuits Bark and About 2200 Seroons of Cocoa and saild from thence the 8th June N: S bound to the Havana, and was taken by Cap* John Griffith Comr of A Private man of War on the 29th of s3 June N S.
*280Qp Was you taken by any other Vessel since you saild from the River Sina till the time you was taken by Cap4 Grifith
Anr Yes I was taken by an English Man of war at Porto bello.
Qp How came you to be released
Anr By Paying A Ransom to the Cap4 of 4000 Ps Eight
Qp In who was the Property of the Vessel and Cargo
Anr The Vessel belong’d to One Joseph Monje, and Compy Subjects of the King of Spain and the Cargo belong’d to divers persons Inhabiting in Cadiz Seville and other Places in the Dominions of the King of Spain
Qp Had you no Commission from the King of Spain or any other officer under him, to Apprehend or Seize any Vessels or Goods belonging to the Englis
Anr No Juan Gonz8 Baldes
Tuesday July io4h ten A Clock A. M. The Court was Opend by Appointment The S'1 Valdez Preferrd A Petition to the Judge One of the Negroes Produced a Certificate of freedom
Whereas By the Examination of Juan Gonsales Valdes late Cap4 of the Snow the Lady of Rosary brought into this Port by Cap4 John Grifith Com” of the Private man of war Cesar, as also by A Spanish Pass Produced in Court, it Plainly Appears to me that the sa Snow with her Appurtenances and her Cargo and Six Slaves Libelled for by the sa Grifith are the Property of the Subjects of the King of Spain Enemies to our Sovereign Lord the King I Therefore condemn the sa Snow Appurtenances and her Cargo and Slaves Afores4 As Lawfull Prize to be divided between the sd Grifith his Owners and Compy as they Amongst themselves have agreed and what ever remains undivided I Order to be sold by William Mumford Marshall of said Court, the Captors Paying Cost.
Leonard Lockman